Citation Nr: 1812836	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel





INTRODUCTION

The Veteran had active duty from June 1964 to July 1967 and from September 1968 to July 1985, with combat service in the Republic of Vietnam and his decorations include the Silver Star, Combat Infantryman Badge and Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1.  Service connection is in effect for chronic obstructive pulmonary disease (COPD), which has been rated as 100 percent disabling since March 13, 1996.

2.  Manifestations of the Veteran's service-connected COPD are tantamount to loss of use of his lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for specially adapted housing have been met.  38 U.S.C. § 2101 (2012); 38 C.F.R. § 3.809 (2017).

2.  The criteria for entitlement to assistance in acquiring specially adapted housing have been met, thereby precluding a special home adaptation grant.  38 U.S.C.A. §§ 2101(a), (b), 5107 (2002); 38 C.F.R. §§ 3.350(a), 3.809, 4.63 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a special home adaptation grant and/or specially adapted housing.

Specially Adapted Housing

A veteran is eligible for assistance in the acquisition of housing with special features made necessary by the veteran's service-connected disability if he or she is entitled to compensation for a permanent and total service-connected disability that is due to, as relevant here, "loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair."  38 U.S.C. § 2101(a) (2012); see also Jensen v. Shulkin, 29 Vet. App. 66, 78-79 (2017) (finding that "loss of use" exists if a veteran has suffered a deprivation of his ability to use his lower extremity so severe that he is precluded from perambulating without of the required assistive devices and that this definition indicates that locomotion is precluded even if a veteran is capable on occasion of moving about unaided).

First, the Veteran's service-connected COPD, which has been rated 100 percent disabling since March 13, 1996, is permanently and totally disabling.

Second, manifestations of the Veteran's service-connected COPD are tantamount to loss of use of both of his lower extremities for purposes of entitlement to specially adapted housing.  In this regard, on VA examination for housebound status or permanent need for regular aid and attendance in April 2012, a VA physician reported that the Veteran's COPD causes dyspnea so severe as to necessitate a wheelchair, scooter, or four-wheel walker for ambulation.  Moreover, the physician reported that the Veteran's dyspnea precludes him from tending to his hygiene needs without assistance.  In light of Jensen v. Shulkin, the Board finds that the Veteran's COPD results in loss of use of the lower extremities as it causes dyspnea that precludes walking without the use of assistive devices.  As such, entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C. § 2101(a) has been shown.  Having determined that the Veteran is eligible for assistance under 38 U.S.C. § 2101(a) for specially adapted housing, the law precludes an award of special home adaptation grant under 38 U.S.C. § 2101(b).  Thus, his special home adaptation claim must be denied as moot.


ORDER

Entitlement to specially adapted housing is granted.

The claim of entitlement to special home adaptation grant is denied as moot.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


